Title: From John Adams to John Quincy Adams, 12 November 1807
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy November 12. 1807

I have not written to you, though I have received two kind Letters from you, Since your departure, giving me very pleasing accounts of your comforts in your Travels.
Soon after you left Us, I took the resolution instead of Sending George to Atkinson by the Stage or any other accidental and precarious conveyance to convey him myself. Accordingly We Set out, your Mother your Son and myself, and after three or four days of visit to Mr Peabody and his Family We returned in better health and Spirits to Quincy. George’s Behaviour on the Journey and in the Family was very agreable and We left him Satisfied and contented with every thing about him. He is a very fine Child, and requires a mixture of tenderness and resolution in the Government of him, which I hope he will never fail to experience at School or at home. A young French Gentleman, whose Manners were very engaging and who Sings a multitude of French Songs, remarkably well, Soon became intimate with George and made him Sing his French Song. This is a Student in the Accademy not more than Eighteen or nineteen, and has an excellent Character in the Neighbourhood. He boards at Dr Cogswells where We Spent an Evening.
Mr Buckminster, whom I expect with Mr Shaw to dine with me, to day has furnished me with the fifteenth and Sixteenth Volumes of La Harps Course. They are posthumous publications and are only fragments, but bear indisputable Characters of his head heart and hand. They relate wholly to the Phylosophy of the Eighteenth Century. He distinguishes very justly between true and false Phylosophy. The latter is ascribed to the Atheists Deists and in general all the Ennemies of Religion, whom he calls Sophists. He goes over the Productions of Newton Lock Clark, Montesquieu Condelac, Buffon, D’Alembert, Condercet, Voltaire Rousseau, Diderot Boulanger &c &c &c Raynal Mably. &c but these are but Scraps. He makes Diderot the King of the Sophists. He candidly allows them all their Merits as fine Writers, but has no Mercy on their Absurdities, Sophisms, Hypocrisy and Lies. He ascribes the French Revolution to the Sophists, with all its horrors.
If La Harpes Conversion was political only, he was the most excellent and Masterly Hypocrite that ever existed. The Master of a Mint could not counterfeit his own Coin with his best materials and Instruments, and make a more perfect impression.
I have been delightfully entertained and much instructed by these Books, and I think that any Man who reads them with attention and impartiality must be convinced that the Atheistical and Deistical Phylosophers and their Writings contributed a great deal to bring about the french Revolution but especially to produce the worst Parts Scenes and most bloody horrors of it.
Mr Buckminster has lent me another Work, however, in one Volume, which has been written expressly and professedly to Show, in opposition to Robinson and Barruel, that neither the Phylosophers, the Free Masons, nor the Illuminati, had any influence at all in producing the Revolution. This Work is the Production of J. J. Mounier and was printed at Tubingen 1801. You remember Mounier in the assembly of the States General, and in the National Assembly. He advocated the System of a mixed Government of King Senate and Commons, and a Seperation of the Legislative Executive and Judiciary Powers. For these Sentiments he was obliged to fly and emigrate.
The Volume is very well written: more laboured in the Style by far than La Harpes: yet I think he has not  proved his Points. The whole Truth may be collectd from La Harpe and Mounier compared together. The Extravagances of Courtiers, the Disorder of the Finances, the Usurpations of the Parliaments and the Oppressions of the Remnants of Feodalities, and the infinite Multiplication of the Nobility, arising from the absurd System of France and all the rest of Europe except England by which every Child of a Nobleman is Noble and entitled to exclusive Priviledges (for it is in England only that Aristocracy has but one Child), and many other Causes conspired to produce the Revolution. But I think it may be fairly denied that all these Causes, added to the American Revolution, would have produced one in France if the Philosophers had not prepared the Minds of the Nation for it. I more over Still think that the Free Masons and the Illuminati contributed a good deal in Aid of Phylosophy and all other Causes.
I will give you a sample of Diderots Atheism, from La Harp. Vol. 16. p. 155 “Il etait devenu Athée, au point d’entrer en fureur au seul Nom de Dieu, et de regarder 1’idea d’un Dieu comme le premier des fléaux de la Terre. Il cherchait comment cette idee etait entrée dans le monde et quel était le premier qui avast pu s’en doiser. Ii ne disait pas comme Lucrece: Primos in orbe fecit Deos timor. La Crainte a fait les Dieux. Son imagination lui fourniss ait une autre Hypothese bien digne d’une tete comme la Sienne. Il suppos ait Un Misantrope furieux, un Timon, un homme qui avait nourri trente ans, dans une caverne le resentiment de tout le mal que lui avaient fait les hommes, et cherché pendant tout ce tems, comment it exercerait contre eux une vengeance terrible et durable qui put assouvir toute la haine. Un jour, enfin cet homme etait sorts de sa caverne tout rempli d’une idée qui repondait a ses fureurs. Il en etait sorti, en criant d’une voix epouvantable: Dieu! et avast ainsi couru le Monde en jetant partout le meme cri, Dieu, et ce mot, repete et commente, avait repandu toutes les Calamites sur la Terre. Telle etait la fable Philosophique que Diderot substuait a celie de Pandore.
It must be confessed that this is much more profound than J. J. Rousseaus fable of the first Man who marked or Staked out a Garden and called it his own. This Man ought to have been instantly put to Death, as he Says. And I Say that both Rousseau and Diderot ought to have been Sent aux  petits Maisons.
Piety and Property, according to these profound Phylosophers have been the Sole Causes of all the Calamities and Miseries of Mankind. It Seems to be almost a Sin, as well as a folly to reason with these great Masters of the Βαθος. But I cannot help considering whether, if Men were So happy according to the Ideas of these Gentlemen, as to be Totally destitute of the Love Fear and belief of a God, and to be agreed to have no property, whether they would not Still be liable to diseases, Cramps Side Sstiches, Head Ache Tooth Ache Gout Stone fevers and a thousand others.  Whether they might not freeze in our cold Winter night, without houses to Shelter them. Whether they might not melt in the heats of Summer. Whether they or their Children might not be unluckily torne by wild beasts. Whether the old might not perish for Want, when their Children had no faith in any precept to honour father and Mother. Whether Children would not suffer, when their Parents were Sick or drunk with eating too many grapes or drinking too much of their Juice. The miserable Conditions of our North American Indians in the Months of February March and April, when their Stores are almost empty and they are reduced to short allowance, emaciated, exhausted Sunk in their Spirits and Scarcely able to move, might  convince those Men but they are ignorant of these facts and will not believe them, though they are well known to all who have been conversant with Indians in our Woods.
Mounier has given Us the most intelligible Account of the System of Weishaupt, the Professor of Law in Bavaria, which I have Seen. The most profound, most extensive and at the Same time the most delirious and the most wicked of all the mistic Empiricisms of ancient or modern times. How it was possible that Such a Knave could associate with two or three other Knaves and find So many Dupes and among them Princes Magistrates, Nobles Philosophers, Some of whom were respectable Characters I cannot conceive. My Capacity for comprehending the Elevations of Such Genius’s is however very Superficial. I could never fathom the heighths or Depths of Miranda or Burr or even Hamilton. How then can I hope to penetrate Weishaupt. The very Circumstance, that his Scheme for the Perfectibility of Man to Such a degree as to make Princes Magistrates and Laws unnecessary, was not to be expected to be accomplished in less than thousands of Years would to my contracted Mind, have been Sufficient to discredit it forever.
Mr Shaw and Mr Buckminster as I expected obliged Us with a Visit. Buckminster is a charming young Man and Seems to be in good health. If his health should continue and the Sword does not cut through the Scabbard, he will raise an Enthusiasm in this Country. I pity him. Such Splendid Talents and the enthusastic Reputation they Spread are very dangerous to a Mans Peace. Sir Isaac was a real Phylosopher when he Said he would not Sacrifice Something so real as his Peace of Mind for a bauble. This he Said when Envy made a Serious Attempt to take from him the Honor and Merit of his greatest discoveries.
I shall not take the trouble to read what I have written because it is to you. I sSay little on public affairs, because I know little of them. I am glad however to see that you and Mr Quincy are so attentive to the honor and Interest of your Country. The Facts you move for are very important and ought to be authentically ascertained, for the Satisfaction of the American People in the first place and foreign Nations in the Second. John is pretty well and tolerably contented. Rather too much attached to the Old Mansion but that is flattering to old hearts.
Your Porter has done me much good, but you must charge me for it lest it should be forgotten by your
J. Adams